        Case: 1:20-cv-01045 Document #: 4 Filed: 02/12/20 Page 1 of 1 PageID #:64


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


 Case Title: John A. Scatchell, Plaintiff vs. Case Number: 20-CV-01045
 Village of Melrose Park, et al,
 Defendants.
An appearance is hereby filed by the undersigned as attorney for:
Defendant, Ronald Serpico

Attorney name (type or print): Joseph A. Giambrone

Firm:     Del Galdo Law Group, LLC.

Street address:         1441 S. Harlem Ave.

City/State/Zip:     Berwyn, IL 60402

 Bar ID Number: 6309071                                Telephone Number:           312-222-7000
 (See item 3 in instructions)

Email Address: giambrone@dlglawgroup.com

Are you acting as lead counsel in this case?                                     Yes           No

Are you acting as local counsel in this case?                                    Yes           No

Are you a member of the court’s trial bar?                                       Yes           No

If this case reaches trial, will you act as the trial attorney?                  Yes           No

If this is a criminal case, check your status.                    Retained Counsel
                                                                  Appointed Counsel
                                                                  If appointed counsel, are you a
                                                                      Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 02/12/2020

Attorney signature:        S/ Joseph A. Giambrone
                           (Use electronic signature if the appearance form is filed electronically.)
                                                                                           Revised 8/1/2015
